                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DANIEL ADAM BEATY,                           )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) CIVIL CASE NO. 2:20-cv-279-ECM
                                             )
JEFFERSON DUNN, et al.,                      )
                                             )
       Defendants.                           )

                                        ORDER

       Upon consideration of the parties’ Joint Stipulation of Dismissal (doc. 94) filed on

December 11, 2020, which comports with Fed. R. Civ. P. 41(a)(1)(A)(ii), this action has

been dismissed with prejudice by operation of Rule 41, on the terms agreed to and set out

by the parties.

       All pending motions are denied as moot and all deadlines are terminated.

       The Clerk of the Court is DIRECTED to close this case.

       DONE this 14th day of December, 2020.


                                          /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
